DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plurality of microscopic aberrations” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is also vague and indefinite as it is unclear whether for each instance of “the microscopic features” whether the applicant is referring to all or some of the “plurality of microscopic aberration” as recited in (claim 1, line 2). For the purpose of examination, the limitation is interpreted as --a plurality of microscopic features--.
Claims 2-15 which depend from claim 1 are similarly rejected.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of U.S. Patent No. 10,376,421 (reference patent) in view of Curro (US 2004/0265534). Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are drawn to substantially the same process for deforming a web. 
Regarding claim 1, the reference patent claims forming a plurality of first, second, and third features in a precursor web simultaneously, wherein the second features extend in a first direction away from the first surface, wherein the third features extend in a second direction away from the first surface, and wherein the first direction is opposite the second direction (see claim 1 of reference patent).
Although the shape of the microscopic features and first layer differ between the claim 1 of the reference patent and the instant claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patented process since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
The reference patent does not claim a forming unit. 
However, in the same field of endeavor, fibrous woven and nonwoven webs, Curro teaches a precursor web 20, 21 going through the nip 116 between roll 102 and roll 104 (collectively a forming unit as instantly claimed) (fig. 5 and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the reference patent by passing a precursor web through a nip between two rolls as taught by Curro in order to provide sufficient web tension for web handling (see Curro, [0065]). Accordingly, the reference patent claim and the instant claim are not patentably distinct from each other.
Regarding claims 2-14, see claims 3-9 of the reference patent.
Regarding claim 15, although the shape of the third features and first layer differ between the reference patent and the instant claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patented process since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 and 16-17 of U.S. Patent No. 10,376,421 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are drawn to substantially the same process for deforming a multi-layer web. 
Regarding claim 16, the reference patent claims teach simultaneously forming a plurality of first, second, and third features in a precursor web having a first, second, and third area and a first and second layer by feeding the web between a first roll having a first, second, and third region and a second roll. Similarly, the instant claims teach simultaneously forming a plurality of first, second, and third features in a precursor web having a first and second area and a first and second layer by feeding the web between a first roll having a first and second and a second roll (see claim 16 of the reference patent). 
Although the placement of the features differ between claim 16 of the reference patent and the instant claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the reference patent to place the first and third features in the first area of the web corresponding to the first region of the first roll as instantly claimed since the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B). Accordingly, the reference patent claim and the instant claim are not patentably distinct from each other.
Regarding claim 17, see claim 17 of the reference patent.
Regarding claims 18-20, see claims 7-9 of the reference patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743